Citation Nr: 0636190	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for endometrial polyps.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972 and from February 1976 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In August 2005, the Board held that new and material evidence 
had been submitted to reopen the claim and remanded the 
matter for additional evidentiary development.  


FINDING OF FACT

The veteran has endometrial polyps that began during her 
period of service.


CONCLUSION OF LAW

Endometrial polyps were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that her gynecological disorder began 
manifesting itself during her period of active service.  
Service medical records demonstrate that the veteran 
presented with complaints of a cyst in her internal female 
organs, brownish discharge, and irregular bleeding in January 
and February 1983.  Within a year from her discharge from 
active duty, In February 1984, the veteran underwent surgery, 
wherein the pathological findings were lateral secretory 
phase endometrium and fragment of endometrial stromal and 
glandular polyp.  In January 1984, a VA examination revealed 
a large amount of bloody vaginal discharge.  The veteran 
began receiving treatment for fundal uterine fibroids in 
February 1992.   

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In August 2005, the Board remanded the matter in order to 
have the RO schedule the veteran for a VA examination.  In 
February 2006, the veteran reported for her scheduled VA 
examination.  Upon examination, the veteran reported a recent 
history of brownish discharge and the examiner noted two 
small cervical polyps.  The examiner opined that the 
veteran's "postoperative endometrial polyps would be an 
added service incurred nor aggravated by military service." 

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the endometrial polyps began during the veteran's period of 
active service.  Although it is not completely clear, it 
appears that the February 2006 examiner attributed the 
endometrial polyps to the veteran's period of service.  
Certainly there is medical evidence to support such a medical 
conclusion.  Rather, than remand the case again, the Board 
finds that the preponderance of the evidence supports the 
claim.  Therefore, service connection for endometrial polyps 
is granted.


ORDER

Service connection for endometrial polyps is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


